Citation Nr: 1302750	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-23 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial rating for obstructive sleep apnea, evaluated as 50 percent disabling.

2. Entitlement to a higher initial rating for right knee degenerative joint disease, evaluated as 10 percent disabling.

3. Entitlement to a higher initial rating for left knee degenerative joint disease, evaluated as 10 percent disabling.   

4. Entitlement to a higher initial rating for right ankle strain, evaluated as 10 percent disabling.

5. Entitlement to a higher initial rating for left ankle strain, evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). The matter has since been transferred to the jurisdiction of the Muskogee, Oklahoma RO.

In April 2012, the Board remanded this case for additional development; it is again before the Board.

On his July 2009 VA Form 9, the Veteran indicated that he wished to present testimony before a Veterans Law Judge at the RO.  However, in November 2011, the Veteran canceled his request for a hearing.  As such, his request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

The issues of entitlement to higher initial ratings for right and left knee degenerative joint disease and for right and left ankle strain are addressed in the REMAND that follows the decision below.



FINDING OF FACT

Sleep apnea has not caused chronic respiratory failure with carbon dioxide retention or cor pulomale, and has not required a tracheostomy at any time during the claim period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2,  4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6847 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant appeal involved a claim for a higher initial rating for sleep apnea, which arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the RO obtained the Veteran's post-service VA and private medical records and secured examinations in furtherance of his claim.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in April 2012, in order to obtain current VA medical records, reflecting treatment since May 2009, and to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected sleep apnea.  In addition, the examiner was specifically asked to provide an opinion as to whether the evidence of record reflected chronic respiratory failure with carbon dioxide retention, or symptoms on par with these criteria, attributable solely to obstructive sleep apnea.  

A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records, including those showing treatment from May 2009 through early May 2012, have been associated with his paperless claims file.

The Veteran was provided a VA examination in August 2012 to evaluate his sleep apnea.  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.  Finally, the examiner provided the requested opinion with regard to whether the Veteran had chronic respiratory failure associated with his service-connected obstructive sleep apnea.  As such, the Board finds that this examination and opinion are adequate for rating purposes.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Evaluation of initial disability rating - sleep apnea

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service connected at a 50 percent disability rating for obstructive sleep apnea under Diagnostic Code 6847.  Diagnostic Code 6847 dictates that sleep apnea which requires use of a breach assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea that results in chronic respiratory failure with carbon dioxide retention or cor pulmonale or, requires tracheostomy. See 38 C.F.R. § 4.97, Diagnostic Code 6847.

A September 2008 VA examination report shows that the Veteran had severe sleep apnea, based on a March 2008 private sleep study.  His obstructive sleep apnea was improved with use of a CPAP machine.  

A May 2009 VA examination report reflects that cor pulmonale was not present.  

An August 2012 VA examiner found that there was no evidence of cor pulmonale or that his service-connected obstructive sleep apnea required a tracheostomy.  In addition, the examiner opined that there was no evidence of chronic respiratory failure with carbon dioxide retention or symptoms par with these criteria attributable to his obstructive sleep apnea.  The Veteran's physical examination reflected normal respiration with no evidence of labored breathing or other respiratory distress.  Finally, there were no reports of respiratory failure with carbon dioxide retention.  There is no medical evidence reflecting that the Veteran meets the criteria for a higher disability rating for his sleep apnea.  Id.

The Veteran has not offered any specific contentions that his service-connected sleep apnea has caused respiratory difficulties, such as chronic respiratory failure or cor pulmonale.  In addition, he has not asserted that he has required a tracheostomy.  

As such, the Board finds that the evidence of record does not support a higher disability rating for the Veteran's service-connected sleep apnea under Diagnostic Code 6847.  Id.  

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire claim period, the Veteran meets the criteria for a 50 percent disability rating for his service-connected sleep apnea, but no more.  Fenderson, supra.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for sleep apnea, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's sleep apnea, including daytime sleepiness and the necessity of using a CPAP machine, are specifically contemplated by the rating criteria set out in Diagnostic Code 6847.  38 C.F.R. § 4.97, Diagnostic Code 6847.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) may be an element of appeals for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  In addition, the clinical medical evidence of record does not support a finding that the Veteran's sleep apnea renders him unable to work.  In fact, the August 2012 examiner opined that this sleep apnea did not have any impact on his ability to work.  Accordingly, the question of entitlement to TDIU has not been raised with regard to his claim for a higher initial rating for his service-connected sleep apnea.


ORDER

A higher initial rating for obstructive sleep apnea, evaluated as 50 percent disabling, is denied.


REMAND

In its April 2012 remand, the Board instructed that the Veteran should be afforded a VA examination to determine the current nature and severity of his right and left ankle disabilities.  Specifically, the examiner was instructed to comment on whether the Veteran's limitation of motion in his ankles could be considered "marked."  The Veteran was provided with the examination in August 2012; however, the examiner did not comment on whether the Veteran's limitation of motion in either ankle was considered marked.  As such, a remand is necessary to obtain the required opinion.  Stegall v. West, 11 Vet. App. 268 (1998)

The Court has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).

The August 2012 VA examiner noted the point at which the Veteran had pain on motion in his knees and ankles, and that he had flare-ups that resulted in moderate functional limitation.  However, he did not comment on whether the Veteran had additional limitation to motion due to pain or whether or to what extent he had further limitation of motion during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his knees and ankles.  The entire claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

All pertinent pathology associated with the Veteran's knees and ankles should be annotated in the examination report.  The examiner should elicit information from the Veteran as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.

The examiner should undertake range-of-motion studies of both knees and both ankles, and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  The point at which pain begins during motion should be noted.  All functional losses must be equated to additional loss in range of motion beyond what is shown clinically.  For the knees, this assessment should be made for both flexion and extension.  With regard to the ankles, functional losses should be equated to "moderate" or "marked" disability.

If the examiner is unable to provide any of the above-requested information, he or she must provide a detailed explanation for why such information could not be provided.

2.  Ensure that the examination report complies with (and answers the questions posed in) this remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


